Citation Nr: 0401622	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  89-17 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a pulmonary disorder.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had two periods of active military service- 
from July 1970 to February 1973 and from July 1986 to March 
1988.  His initial appeal regarding a claim of entitlement to 
service connection for a pulmonary disorder came before the 
Board of Veterans' Appeals (Board) from a September 1988 
rating decision by the Department of Veterans Affairs (VA) 
Louisville, Kentucky, Regional Office (RO), which denied 
entitlement to chronic obstructive pulmonary disease.  That 
issue was remanded by letter in August 1989 for the purpose 
of consolidating issues per request by the appellant's 
representative, and was remanded by the Board in July 1992, 
March 1997, and April 1998 for additional development.  
Following a decision by the Board in February 1999, the 
appellant and the Secretary of VA (Secretary) submitted 
granted a Joint Motion for Remand to the United States Court 
of Appeals for Veterans Claims (Court) in December 1999. The 
Court issued an Order in  December 1999 that vacated the 
Board's February 17, 1999, decision, in so far as it denied 
service connection for a pulmonary disorder and denied an 
evaluation greater than 30 percent for posttraumatic stress 
disorder (PTSD), and remanded those claims for further 
appellate consideration.  

Pursuant to the December 1999 Joint Motion for Remand and 
Court Order, the Board remanded the claims of entitlement to 
service connection for a pulmonary disorder and to a rating 
greater than 30 percent for PTSD to the RO in June 2000 for 
additional development.  In the June 2000 remand, the Board, 
noting that the VA pulmonary specialist who had reviewed the 
appellant's claims file in September 1998 stated in his 
opinion that there was no evidence that the appellant's 
second period of military service had significantly altered 
his pulmonary function tests, instructed the RO to contact 
the pulmonary specialist and request that he express an 
opinion as to whether there was a clinically ascertainable 
increase in severity over the baseline pulmonary disability 
that existed before the appellant entered his second period 
of service.  The requested re-review of the claims file by 
the pulmonary specialist was performed in July 2000.  
Thereafter, the Board issued another decision in June 2002, 
which denied service connection for a pulmonary disorder, on 
the basis that the preponderance of the evidence showed that 
the appellant's pulmonary disability that developed between 
his periods of service had not undergone an increase in 
severity as a result of the second period of service so as to 
establish aggravation of the disability by military service.  

In April 2003, the appellant's representative, Daniel G, 
Krasnegor, Attorney, and the Secretary filed a Joint Motion 
for Remand, claiming that the December 1999 Court Order and 
the June 2000 Board remand had not been complied with, in 
that the pulmonary specialist had not stated whether the 
appellant's pulmonary disability that developed between his 
periods of service had undergone a clinically ascertainable 
increase in severity as a result of the second period of 
service, and, therefore, represent a violation under Stegall 
v. West, 11 Vet. App. 268 (1998).  The April 2003 Joint 
Motion for Remand requested that the Board's June 4, 2002, 
decision be remanded by the Court for compliance with the 
December 1999 Joint Motion for Remand and the June 2000 Board 
remand.  In a June 2003 Order, the Court granted the April 
2003 Joint Motion for Remand, thereby vacating the Board's 
June 2002 decision and remanding the issue of entitlement to 
service connection for a pulmonary disorder for further 
appellate review.  


FINDING OF FACT

A pulmonary disability was clearly and unmistakably 
manifested between the appellant's two periods of military 
service and did not undergo a permanent increase in severity 
as a result of the second period of service.  


CONCLUSION OF LAW

The appellant's pulmonary disorder, which began after his 
first period of military service, was not aggravated by the 
subsequent period of service.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.303(d), 3.306 (2003).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims that his pulmonary disability, which 
developed after his first period of military service, was 
permanently aggravated by his second period of service, and, 
therefore, should be service connected.  He maintains that 
the medical evidence establishes that, while he had pulmonary 
problems between his periods of service, he entered his 
second period of service without manifestations of pulmonary 
problems but was discharged 20 months later with chronic 
pulmonary disability.  He has presented testimony at a 
February 1989 Regional Office hearing and at a January 1997 
Central Office hearing that described the pulmonary problems 
he experienced during his second period of service and 
thereafter.  

Duty to Assist

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  

The December 1988 statement of the case and supplemental 
statements of the case, issued in January 1992, July 1994, 
December 1994, April 1996, September 1997, October 1998, and 
June 2001, advised the appellant of the laws and regulations 
pertaining to his claims of entitlement to service connection 
for a pulmonary disorder.  These documents informed the 
appellant of the evidence of record and explained the reasons 
and bases for denial.  He was specifically informed that 
service connection was being denied because the evidence did 
not show that his pulmonary disability that began in-between 
period of active military service had been aggravated by the 
second period of service.  The statement of the case and 
supplemental statements of the case made it clear to the 
appellant that in order to prevail on his service connection 
claims, he needed to present medical evidence that 
demonstrated his preexisting pulmonary disability had 
undergone a permanent increase in severity as result of 
military service.  The RO sent a letter to the appellant 
dated in March 2001 that informed him of the provisions of 
the VCAA and informed him what action he needed to take and 
what action the RO would take on his claim.  Specifically he 
was told that he needed to submit evidence showing that his 
pulmonary disability was aggravated by military service.  

The RO has obtained private medical records and statements, 
Social Security records, VA treatment records, and three 
reviews of the claims file by VA pulmonary specialists.  He 
was afforded a VA medical examination in July 1988, and he 
presented testimony at a February 1989 Regional Office 
hearing and before the undersigned Veterans Law Judge at a 
Central Office hearing on January 14, 1997.  There is no 
indication that there is more information or medical evidence 
to be found with respect to the appellant's claims.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. § ____) 

Although the April 2003 Joint Motion for Remand claimed that 
there had not been compliance with the December 1999 Joint 
Motion for Remand and the June 2000 Board remand, which had 
requested that a pulmonary specialist state whether the 
appellant's second period of military service had caused a 
clinically ascertainable increase in severity of his 
pulmonary disability that had begun in-between his two 
periods of military service, the Board finds that, in fact, 
the opinion from the pulmonary specialist in July 2000 
complied with the Board's request in its June 2000 remand 
because he stated that there was no clinically ascertainable 
increase in severity of the appellant's pulmonary disability 
during his second period of service.  Therefore, there was no 
Stegall violation of that remand.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claim and that no additional assistance 
would aid in further developing his claim.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

Evidence

The only pulmonary problem noted during the appellant's first 
period of military service (July 1970 to February 1973) was 
an upper respiratory infection.  

VA medical evidence dated subsequent to that first period of 
service includes the following: a May 1977 hospitalization 
report that showed treatment for symptomatology diagnosed as 
left lower lobe pneumonia of streptococcal origin; a 
hospitalization report for the period from January 19 to 
February 6, 1981, that revealed treatment for respiratory 
problems diagnosed as right middle lobe pneumonia of 
pneumococcal origin, right pleural effusion, and chronic 
obstructive pulmonary disease (COPD); a February 1981 chest 
X-ray that revealed bullous emphysema with associated 
bilateral pleural effusion, persistent over a month, and 
recent residuals of a left-sided pneumothorax; March 1981 
outpatient records that noted an FEV-1 finding of 59 percent 
of predicted on pulmonary function tests (performed in 
February 1981) and diagnoses of bilateral lower lobe disease 
of unknown etiology, bilateral pleural effusion, mild 
restrictive ventilatory defect, and dyspnea; a May 1981 
psychiatric examination report that included a history of VA 
hospitalizations in May 1977 for pneumonia and in January and 
February 1981 for respiratory problems; 1984 outpatient 
records that indicated a history of emphysema in 1977; and a 
December 1984 Agent Orange examination report that listed a 
diagnosis of pulmonary emphysema.  

While the July 1986 reenlistment examination for the 
appellant's second period of military service (July 1986 to 
March 1988) revealed normal findings for the lungs, it was 
noted that a chest X-ray indicated old fibrosis in the bases 
of the lungs.  In August 1986, he complained of shortness of 
breath and received treatment for pneumonia.  Marked bullous 
changes with compression atelectasis and hyperinflation were 
noted on an August 1986 chest X-ray.  In September 1986, he 
was treated for a chest cold, cough, and congestion, which 
were diagnosed as pneumonia, and pulmonary function testing 
revealed that FEV-1 was 41 percent of predicted.  Bullous 
emphysema was diagnosed by a December 1986 Medical Evaluation 
Board.  In January 1987, a Physical Evaluation Board 
determined that the appellant's bullous emphysema had 
preexisted service, had been aggravated by service, and 
rendered him unfit for further service.  The Physical 
Evaluation Board subsequently reversed itself in February 
1987, determining that the appellant was fit for continuous 
service, based upon the following factors: a new, less 
restrictive physical profile; his discontinuance of smoking 
per a physician's orders; his purchase of physical training 
equipment for self-improvement; his self discipline and 
extremely strong motivation; and positive statements from his 
physician and first sergeant.  Subsequently dated service 
medical records show that the appellant continued to 
experience pulmonary problems.  A December 1987 Medical 
Evaluation Board report stated that the appellant's moderate 
COPD and severe impairment of pulmonary diffusing capacity 
had originated in August 1986, and had been permanently 
aggravated by service.  The appellant was found to be unfit 
for further military service by a January 1988 Physical 
Evaluation Board, due to COPD with emphysema and pulmonary 
diffusing related to performing duty.  

A July 1988 VA examination, four months after the appellant's 
second separation from service, diagnosed COPD, and noted 
that FEV-1 was 55 percent of predicted and that mild 
restrictive ventilatory defect had not significantly changed 
since October 1984.  Findings from an April 1989 VA chest X-
ray were diagnosed as severe COPD and were reported to be 
consistent with left lower lobe pneumonia.  A VA pulmonary 
examination in September 1991 diagnosed COPD, with mild 
obstructive ventilatory defect on pulmonary function testing.  
FEV-1 was 65 percent of predicted on pulmonary function 
testing in September 1991, which noted that results were not 
significantly changed since May 1984 studies.  FEV-1 was 49 
percent of predicted on private pulmonary function testing in 
July 1992.  Findings from an August 1992 private chest X-ray 
were reported as showing moderately severe bullous emphysema 
and apparently severe COPD.  

Pursuant to the Board's March 1997 remand, the claims file 
was reviewed in July 1997 by a VA pulmonary specialist, who 
concluded that because pulmonary function testing of the 
appellant in February 1981 (reported in March 1981) had 
yielded abnormal findings his chronic pulmonary disease had 
preexisted his second period of military service.  The 
specialist stated that the precise date of onset was 
uncertain, because (1) to the extent the disease was related 
to cigarette smoking, it could be dated to have started in 
1972, based on a 14 year history of smoking provided by the 
appellant in August 1986, and (2) the effects of inflammatory 
events (treatment for pneumonia in 1977 and 1981) could have 
contributed to the pulmonary dysfunction because the disease 
was not purely obstructive in nature.  The specialist 
reported that the lowest FEV-1 value of record was the 
September 1986 result, and that February 1992 pulmonary 
function tests were not significantly different than February 
1981 studies.  

Of record are several medical statements from the appellant's 
physician, H. J. W. M.D., an internist.  In a November 1997 
statement, he indicated that he had been treating the 
appellant for COPD since 1991, and that the condition had 
remained stable until the present time.  It was the 
physician's opinion that the COPD could have been present 
prior to the second period of service and could have been 
permanently aggravated by that period of service.  

In September 1998, another VA pulmonary specialist evaluated 
the evidence in order to provide an opinion as to when the 
appellant's pulmonary disability began, and to determine 
whether it was permanently aggravated by his second period of 
military service.  The pulmonary specialist noted the 
treatment for an upper respiratory tract infection during the 
appellant's first period of service, the evidence of 
treatment for pneumonia in 1977 and 1981, the appellant's 
reported eleven year history of smoking one to two packs of 
cigarettes per day at his January 1981 VA hospitalization, 
and the several sets of pulmonary function tests available 
for review.  The specialist indicated that the findings from 
the several pulmonary function tests performed between 
February 1981 and July 1992 were approximately the same and 
had not been significantly altered by the second period of 
military service, and that the appellant's pulmonary 
impairment was apparently a combination of inflammatory lung 
disease from the two bouts of pneumonia and cigarette 
smoking.  

Pursuant to the Board's June 2000 Remand, the VA 
pulmonologist who reviewed the appellant's claims file in 
September 1998, again reviewed the medical evidence (July 
2000) for the purpose of rendering an opinion as to whether 
the appellant's lung disorder that had developed between his 
two periods of active military service had undergone a 
clinically ascertainable increase in severity as a result of 
the second period of service.  The pulmonologist noted that 
when the appellant had been admitted to the Louisville, 
Kentucky, VA Medical Center in September 1984 for a complaint 
of abdominal pain, he had been identified as having a chronic 
cough with thick, yellowish/brownish sputum.  A May 1989 VA 
Emergency Room admission noted that the appellant reported 
coughing and expectorating yellowish sputum, and he was 
referred to the VA pulmonary clinic, but failed to keep 
several scheduled appointments.  A February 1992 VA notation 
indicated that the appellant reported dyspnea on exertion, 
but was difficult to "pin down" as to how much he could walk 
on level ground, and reported that he was able to breath 
without difficulty when he sat down.  The pulmonologist 
opined that the symptoms described on a hospitalization 
unrelated to his lung disease (September 1984), matched 
complaints post discharge from service, and that there 
appeared to be no change in symptoms related to the second 
period of service.  Therefore, the pulmonologist surmised 
that there was no clinically ascertainable increase in 
severity of the appellant's pulmonary disability during his 
second period of service.  

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

Analysis

After careful and longitudinal review of the evidence 
presented in this case, the Board finds that the evidence 
clearly and unmistakably shows that the appellant's pulmonary 
disability began between his periods of military service.  In 
fact, the appellant and his representative acknowledged that 
fact at the appellant's January 1997 personal hearing in 
Washington, D.C.  Therefore, the Board must determine whether 
the pulmonary disability that preexisted the appellant's 
second period of military service underwent a permanent 
increase in severity as a result of that service, thereby 
permitting a grant of service connection for the disability 
on the basis of aggravation.  

The appellant's representative asserts that the provisions of 
38 C.F.R. § 3.1(m) are dispositive of this claim because the 
January 1987 Physical Evaluation Board determined that the 
appellant's preexisting pulmonary disability had been 
aggravated by service, and § 3.1(m) states that a service 
department finding that injury, disease, or death occurred in 
line of duty will be binding on VA unless it is patently 
inconsistent with the requirements of laws administered by 
VA.  The Board notes, however, that § 3.1(m) states that 
"[I]n line of duty means an injury or disease incurred or 
aggravated during a period of active military, naval, or air 
service, unless such injury or disease was the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, was a result of his or her abuse of alcohol 
or drugs."  The regulation pertains to whether a disability 
for which a veteran was treated during service had occurred 
"in the line of duty" (a service department finding that VA 
must accept); it does not give a service department the 
opportunity or responsibility to determine whether a 
disability shown in service is service connected on the basis 
of incurrence in, or aggravation by, service for VA 
compensation purposes. 

In evaluating the evidence, the Board notes that FEV-1 was 59 
percent of predicted when measured on pulmonary function 
testing in February 1981.  Although the appellant's FEV-1 was 
noticeably lower when measured during service (September 
1986), the evidence shows that he was being treated for 
pneumonia at the time.  FEV-1 measured in July 1988, four 
months after his March 1988 separation from his second period 
of service, was 55 percent of predicted, and that it was up 
to 65 percent of predicted by the September 1991 pulmonary 
function tests, which were considered to not be significantly 
different than the tests performed in May 1984.  The July 
1997 report by a VA pulmonary specialist indicated that he 
had found the findings from the February 1992 pulmonary 
function testing not significantly different from those 
reported in February 1981 testing.  

The Court has held that a veteran seeking service connection 
by aggravation is not entitled to a presumption of 
aggravation in service where there was only temporary 
worsening of the symptoms without worsening of the condition 
itself.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).  The 
evidence, while indicating that the appellant experienced 
acute exacerbations of his pulmonary problems during his 
second period of service, such as the September 1986 
treatment for pneumonia, does not demonstrate that his 
pulmonary disability, compared with what was shown in 1981, 
was significantly worse for the first four years after the 
second period of service.  Although the appellant's private 
physician indicated in a November 1997 statement that he felt 
the appellant's pulmonary disability could have been 
aggravated by his second period of service, the Board finds 
that that statement offers no more than a possibility of 
aggravation, and it is not shown to have been based on review 
of the medical evidence in the claims file.  On the other 
hand, the VA pulmonary specialist who undertook a 
comprehensive review of the claims file in July 1997 did not 
report any possibility of aggravation of the preexisting 
pulmonary disability by service, and the pulmonary specialist 
who re-reviewed the evidence in July 2000, stated that 
because pulmonary symptoms described on a hospitalization 
unrelated to his lung disease in-between periods of service 
(September 1984), matched complaints post discharge from 
service, there appeared to be no change in symptoms related 
to the second period of service.  He opined, therefore, that 
there was no clinically ascertainable increase in severity of 
the appellant's pulmonary disability during his second period 
of service.  

Given the opinions of two pulmonary specialists that did not 
find evidence of aggravation of the preexisting pulmonary 
disability by the second period of service, as opposed to 
conjecture by a doctor to the effect that a pulmonary 
disability could have been aggravated by the second period of 
service, the Board concludes that the preponderance of the 
evidence, notwithstanding the appellant's testimony at two 
personal hearings, demonstrates that his pulmonary disability 
developed between periods of active military service and did 
not undergo an increase in severity as a result of the second 
period of service so as to establish aggravation of the 
disability by military service.  Therefore, the Board is 
unable to identify a basis to grant service connection for a 
pulmonary disorder.  

While the appellant has offered his own arguments and 
testimony to the effect that he believes he has a pulmonary 
disorder that underwent an increase in severity as a result 
of military service, he has not shown, nor claimed, that he 
is a medical expert, capable of rendering medical opinions.  
Therefore, his opinion is insufficient to demonstrate that he 
has a pulmonary disorder that was aggravated by service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  


ORDER

Service connection is denied for a pulmonary disorder.  



	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



